Citation Nr: 1530667	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-34 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea versicolor chest and back, siliform verruca, buccal mucosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO continued a 10 percent rating for the Veteran's tinea versicolor of chest and back.  According to VA's internal case tracking system (VACOLS), in July 2007, the Veteran filed a notice of disagreement (NOD) to the rating assigned.  The RO issued a statement of the case (SOC) in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.  

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In February 2014, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an August 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.  At this time, the appeal has been processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  At no time pertinent to the Veteran's February 2007 claim for increase has the Veteran's service-connected tinea versicolor chest and back, siliform verruca, buccal mucosa been shown to comprise 20 to 40 percent of the entire body or exposed areas affected, and the skin disorder does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.

3.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the skin disability under consideration, and at no point has a claim for a total disability rating due to individual unemployability due to the skin disorder alone been raised in connection with the current claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea versicolor chest and back, siliform verruca, buccal mucosa, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 



In the instant case, post rating, in January 2011 and March 2014, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided notice of what information and evidence was needed to substantiate the claim for an increased rating, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and opportunity for the Veteran to respond, the August 2014 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of March 2007, July 2008 and May 2014 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2014 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the VCAA: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  In this case, the Board finds that there has been substantial compliance with the duties set forth in section 3.103(c)(2), and that the hearing was legally sufficient.  
Here, during the January 2014 Board hearing, the undersigned identified the claim, and solicited testimony from the Veteran concerning the nature and severity of his skin disability, as well as with respect to sources of treatment for this disability.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as further development of the claim was directed following the hearing.  

In the February remand, the Board instructed the RO/AMC to request any additional information concerning medical treatment and obtain additional VA treatment records prior to May 2009 and from May 2012 to the present as well as a March 2007 VA examination report.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination during the summer months after all the pertinent records were associated with the claims file to determine the current severity of the Veteran's skin disability.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

As noted above, in March 2014, the RO/AMC sent a letter to the Veteran requesting information concerning medical treatment.  Additional VA treatment records identified in the Board's remand were obtained as well as the March 2007 VA examination report and associated with the Veteran's VBMS record.  The Veteran was also afforded a VA examination in May 2014 with an addendum opinion that same month.  As discussed further below, the Board finds that this examination is sufficient for rating purposes.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claim

The Veteran is seeking a rating in excess of 10 percent for tinea versicolor chest and back, siliform verruca, buccal mucosa.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.

The RO has rated the Veteran's tinea versicolor chest and back, siliform verruca, buccal mucosa as 10 percent disabling under Diagnostic Code 7806 for dermatitis or eczema.  Under this code, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.  Additionally, eczema can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805).  38 C.F.R. § 4.118, Diagnostic Codes 7806.

At the outset, the Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  In the instant case, the Board notes that none of the evidence of record indicates that the Veteran's skin disorder affects his head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (Diagnostic Code 7800) under the old or new criteria is not warranted.  Additionally, none of the medical evidence indicates that the Veteran has scars from his skin disorder, such that consideration of diagnostic codes for scars (Diagnostic Codes 7801-7805) under the old or new criteria is also not warranted.  As such, the Veteran's skin disorder is appropriately considered under the criteria of Diagnostic Code 7806 for dermatitis or eczema, which has remained unchanged. 

In rating a disability under this criteria, VA is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994). (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).
  
Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point pertinent the February 2007 claim for increase has the Veteran's tinea versicolor chest and back, siliform verruca, buccal mucosa, warranted a rating higher than the current 10 percent rating assigned.

VA treatment records in March 2007 show that the Veteran was referred to dermatology for tinea versicolor.  It was noted that the Veteran was last seen in 2001.  The Veteran had been treated off and on with Selsun, which worked well.  The Veteran used it as maintenance.  One time, his skin disorder was bad enough where he had to take Po Ketoconazole.  He was not currently having a flare-up, but the Veteran reported more frequent flares over the past few weeks to months.  He requested another course of Ketoconazole as well as refill on Selsun.  There were very minimal, very faint hypopigmented fine scaly plaques on back/chest.  The examiner prescribed a PO Ketoconazole course and then maintenance therapy with Selenium.  

The Veteran was afforded a VA examination in March 2007.  The examiner noted the March 2007 treatment record.  On physical examination, there were minimal, very faint hypopigmented fine scaly plaques on back/chest.  The assessment was tinea versicolor.  The course tended to be intermittent with periods of flares and resolution.  It is likely that because of the humid and hot conditions, the Veteran had his first flare up while in service.  However, the Veteran would have likely had the condition regardless of military service.  The examiner found that approximately 10 percent of body surface area affected with flares.  

VA treatment records dated in September 2007 include notations as to multiple small hype/hyperpigmented macules on the upper chest/neck.  The assessment was tinea versicolor.  The examiner noted that Selenium would be refilled, but the Veteran did not want ketoconazole.  In March 2008, it was observed that the skin complaints reported may in fact be alpha 1 antitrypsin panniculitis.  The assessment was questionable tinea, will refill selenium for now.  However, a June 2008 treatment record indicated alpha 1 antitrypsin deficiency was not likely.  Again, the assessment was questionable tinea: will refill selenium for now.  The Veteran also had increased rash, could also be related to Agent Orange exposure.  The rash was now on chest, both arms, back, and neck.  The examiner indicated that they would get pictures and possible derm consultation.

The Veteran was afforded another VA skin examination in July 2008.  The claims file was reviewed.  The examiner observed that the Veteran used Selsun blue for treatment near constant, which was a topical treatment and was neither a corticosteroid nor an immunosuppressive.  It was observed that he used ketoconazole once for less than one week, which was also neither a corticosteroid nor an immunosuppressive.  On physical examination, it was found that less than 5 percent of exposed areas were affected and less than 20 percent of the entire body was affected.  The examiner observed hyperpigmented macules on neck and upper trunk.  The pertinent diagnosis was tinea versicolor.  There was also a soft keloid observed at site of shrapnel injury.  

Follow up VA treatment records are silent with respect to any further skin problems and consistently report that the skin is warm and dry. 

During the Board hearing, the Veteran testified that his whole upper torso was affected during flare-ups and subsequently presented pictures indicating that this had been the case since he filed his claim in 2007.  He reported that he applied a lotion to skin and he mainly experienced flare-ups during the summer months.  

In turn, the Board remanded the claim on appeal for another VA examination and a medical opinion to determine whether these pictures reflect that a higher percentage of the body was affected since the date of claim in February 2007.  

The Veteran was afforded another VA examination in May 2014.  The claims file, including all photographs and VA treatment records were reviewed.  The Veteran reported that the rash comes and goes and he treated flares effectively with Selenium Sulfide lotion.  He indicated that flares come less often in cooler months, but maybe up to every 6 weeks during the summer.  There was no disfigurement of the head, face or neck.  The Veteran used topical medications for less than six weeks.  There had been no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic
epidermal necrolysis.  On physical examination, the skin was currently clear with no evidence of skin disease.  The examiner indicated that the skin disorder did not impact the Veteran's ability to work.  The examiner continued that that the Veteran's versicolor was effectively treated with topical medications that can be purchased over the counter.  The condition did not affect the Veteran's ability to find or maintain gainful employment.  

In an addendum opinion that same month, the examiner clearly found that the Veteran's skin disorder had not increased in severity since the 2007 claim.  His condition was still well controlled on topical over the counter medications only.  

Although the Veteran's skin disorder was not in an active phase during the May 2014 VA examination, the examination was scheduled during a month known to be more hot and humid as directed by the Board.  Moreover, the examiner thoroughly reviewed the claims file, including photographs provided by the Veteran.  As such, he had a complete history of the Veteran's skin disorder including the severity during flare-ups, and opined that there had been no change in the skin disorder throughout the course of the appeal.  As such, the Board finds that there is sufficient medical evidence to rate the Veteran's skin disorder even though it was not evaluated during an active phase at the most recent VA examination.  See Ardison (cited above). 

Thus, based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7806 because the Veteran's skin disorder does not affect at least 20 percent or more of the entire body or 20 percent or more of the exposed areas affected.  The July 2008 VA examination clearly found that less than 5 percent of exposed areas were affected and less than 20 percent of total body was affected.  This examination was done during the summer months when the Veteran reported that he mainly experienced flare-ups.  Although the Veteran's skin was clear at the most recent VA examination in May 2014, after reviewing the entire record, including photographs provided by the Veteran, the examiner unequivocally determined that the Veteran's skin disorder had not increased in severity since the 2007 claim.  As the Veteran's skin condition has been stable throughout the course of the appeal, the July 2008 VA examination is an accurate reflection of the severity of the Veteran's skin disorder during flare-ups. 

Further, there is no indication in the record that the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks.  VA examination reports and VA treatment records clearly showed that with the exception of one week back in 2007, only topical therapy has been prescribed.  

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for an increased rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's skin disability.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As discussed above, the persuasive evidence indicates that the Veteran's skin disability is consistent with the assigned 10 percent rating. 

Under the circumstances of this case, the Board finds that at no time pertinent to the current claim for higher rating has the Veteran's skin disability met the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, schedular 30 percent, rating are not met, it follows that the criteria for an even higher, schedular rating likewise are not met. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's disability under consideration reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the  disability under consideration at all pertinent points.  The rating schedule fully contemplates the described skin symptomatology, to include itchiness, and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the skin disability. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As the Board has fully considered all of the Veteran's skin symptoms in evaluating the service-connected disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was denied a TDIU in a May 2013 rating decision.  The Veteran did not initiate an appeal from that decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

Moreover, there is no suggestion whatsoever, that, during the period under consideration, the service-connected skin disorder, alone, rendered him actually or effectively unable to obtain or maintain gainful employment.  In fact, the May 2014 VA examiner specifically indicated that the skin disorder did not impact the Veteran's ability to work and did not affect the Veteran's ability to find or maintain
gainful employment.  As no claim for a TDIU specifically due to the disability under consideration been raised, the Board need not address the matter of the Veteran's unemployability in conjunction with the current claim for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's skin disability, pursuant to Hart (cited above), and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


A rating in excess of 10 percent for tinea versicolor chest and back, siliform verruca, buccal mucosa, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


